DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse of Specie II (Claims 4-9, 11-14 and 19-29) in the reply filed on 03/29/2022 is acknowledged.  Claims 1, 4-16 and 19-30 are currently examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 10, 15-16, 25 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190327421 A1 (Emmerich), in view of Tian, J. and Chen, L., 2012. Adaptive multi-focus image fusion using a wavelet-based statistical sharpness measure. Signal Processing, 92(9), pp.2137-2146 (Tian).
Regarding Claims 1 and 16, Emmerich teaches:
An imaging system for capturing one or more images of a subject, the imaging system comprising: an imaging device that captures images of the subject; a focus mechanism for changing a focal length of the imaging device; and a controller that processes images captured by the imaging device; wherein the imaging device captures a plurality of images of the subject at each of a plurality of focal lengths; wherein the controller generates a sharpness map for each of the plurality of images of the subject at each of the plurality of focal lengths; and wherein the controller generates a composite image of the subject by blending together the plurality of images at each of the plurality of focal lengths into a single image based on the sharpness maps (Emmerich: Figs. 1A-B, an image capture system that has multiple image sensors, each image sensor can be adjusted individually for different focal length; multiple images are captured through various focal lengths as illustrated in Fig. 2; for each image, sharpness values area generated for each divided sub-blocks (i.e. sharpness map); Fig. 3, final image (i.e. composite image) is generated by fusing the sharpest sub-blocks from each and every images; [0027]-[0031], each of the image sensors can capture light using primary colors or only capture one color).
Emmerich does not illustrate explicitly on methods of sharpness generation. However, Tian teaches (Tian: chapters 2-3, a statistical sharpness measurement and chapter 4, adaptive image fusion method).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Emmerich with methods of sharpness generation as further taught by Tian. The advantage of doing so is to provide a quantitative measurement of image sharpness to enable better image fusion (Tian: Intro).
Regarding Claims 10 and 25, Emmerich as modified teaches all elements of Claims 1 and 16 respectively. Emmerich as modified further teaches:
The imaging system of claim 1, further comprising: a microscope attached to the imaging device for imaging microscopic subjects (Tian: Figs. 6-7).
Regarding Claims 15 and 30, Emmerich as modified teaches all elements of Claims 1 and 16 respectively. Emmerich as modified further teaches:
The imaging system of claim 1, wherein the subject is airborne particulate matter collected for sampling and identification; and the composite image is analyzed by a detector and categorizer to determine the types and levels of particulate contained in the airborne particulate matter (Tian: Figs. 6-7, where from a clear image to identity nature of subject of the image is known practice in the field).
Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190327421 A1 (Emmerich), in view of Tian, J. and Chen, L., 2012. Adaptive multi-focus image fusion using a wavelet-based statistical sharpness measure. Signal Processing, 92(9), pp.2137-2146 (Tian) and in further view of Hao, Y., Sun, Z. and Tan, T., 2007, November. Comparative studies on multispectral palm image fusion for biometrics. In Asian conference on computer vision (pp. 12-21). Springer, Berlin, Heidelberg (Hao).
Regarding Claims 4 and 19, Emmerich as modified teaches all elements of Claims 1 and 16 respectively. Emmerich as modified further teaches (Emmerich: [0027]-[0031], each of the image sensors can capture light using primary colors or only capture one color; in addition further sensors of IR and NIR can be arranged to fuse images of color, IR, and NIR. It is noted that applying different light sources to the subject have equivalent effects of using different image sensors to capture images at different light conditions). Emmerich as modified does not illustrate a multiple lighting setting. However, Hao teaches:
The imaging system of claim 1 further comprising: an emitter that emits light toward the subject; and wherein, at each focal length, the imaging device captures: a first image of the subject using a first lighting configuration of the emitter; and a second image of the subject using a second lighting configuration of the emitter that is different than the first lighting configuration (Hao: Chapters 1-2, a multi-exposure system that two set of lights are turned on in turn to capture images, and these two images are combined to provide more info than each input image).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Emmerich as modified with a multiple lighting setting as further taught by Hao. The advantage of doing so is to provide a mechanism of multispectral image fusion method to preserving discriminative patterns (Hao: Abstract).
Claims 5-6 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190327421 A1 (Emmerich), in view of Tian, J. and Chen, L., 2012. Adaptive multi-focus image fusion using a wavelet-based statistical sharpness measure. Signal Processing, 92(9), pp.2137-2146 (Tian) and in further view of Hao, Y., Sun, Z. and Tan, T., 2007, November. Comparative studies on multispectral palm image fusion for biometrics. In Asian conference on computer vision (pp. 12-21). Springer, Berlin, Heidelberg (Hao) and Paul, S., Sevcenco, I.S. and Agathoklis, P., 2016. Multi-exposure and multi-focus image fusion in gradient domain. Journal of Circuits, Systems and Computers, 25(10), p.1650123 (Paul).
Regarding Claims 5 and 20, Emmerich as modified teaches all elements of Claims 1/4 and 16/19 respectively. Emmerich as modified does not teach a multi-exposure and multi-focus fusion method. However, Paul teaches:
The imaging system of claim 4, wherein the controller generates the composite image based on the first images and the second images taken of the subject at the plurality of focal lengths by: generating a combined image for each focal length by blending the first image for a particular focal length with the second image of that focal length; generating a sharpness map for each combined image each sharpness map indicating a sharpness level for each pixel of its corresponding combined image; and generating the composite image by blending the combined image of each of the plurality of focal lengths together into a single image based on the sharpness levels in the sharpness maps (Paul: chapter 2, a method of fusing multi-exposure (images captured at different lighting condition) and multi-focus images, where gradient max is peak sharpness of pixels).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Emmerich as modified with a multi-exposure and multi-focus fusion method as further taught by Paul. The advantage of doing so is to provide a mechanism of fusing images that may have under/over exposure and multi-focus images (Paul: Abstract).
Regarding Claims 6 and 21, Emmerich as modified teaches all elements of Claims 1/4-5 and 16/19-20 respectively. Emmerich as modified further teaches:
The imaging system of claim 5, wherein the emitter is a light ring with the plurality of light sources being disposed at different positions around the light ring (Hao: Fig. 1).
Allowable Subject Matter
The Claims 7 and 22, and 11 and 26 are objected to as being dependent upon a rejected base claim, but are potentially allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-9, 23-24, 12-14 and 27-29 depend on Claims 7, 22, 11 and 26 respectively. Therefore, they are also objected for the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571) 270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649